Exhibit 10.3

 

Execution Copy

  

CONFIRMATION AND RATIFICATION OF ANCILLARY NOTE DOCUMENTS AND AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT

 

This Confirmation and Ratification of Ancillary Note Documents (the “Agreement”)
is made as of the 14th day of June, 2019 by and among:

 

THEMAVEN, INC., MAVEN COALITION, INC., SAY MEDIA, INC., HUBPAGES, INC., and TST
ACQUISITION CO., INC. (each such Person, individually, an “Existing Grantor”,
and collectively, the “Existing Grantors”); and

 

BRF FINANCE CO., LLC, in its capacity as agent for the Purchasers (in such
capacity, the “Agent”) for its own benefit and the benefit of the other
Purchasers and Secured Parties;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH

 

WHEREAS, the Agent and the Existing Grantors have previously entered into a
certain Note Purchase Agreement, dated as of June 10, 2019 (as heretofore
amended, the “Existing Note Purchase Agreement”); and

 

WHEREAS, in connection with the Existing Note Purchase Agreement, the Existing
Grantors executed and/or delivered to the Agent, for the benefit of the
Purchasers and the Secured Parties named therein, among other documents,
instruments and agreements, certain documents, instruments and agreements set
forth on Schedule I hereto (as amended, modified, supplemented or restated and
in effect from time to time, the “Ancillary Note Documents”); and

 

WHEREAS, the Agent and the Existing Grantors have agreed to amend and restate
the Existing Note Purchase Agreement in its entirety pursuant to a certain
Amended and Restated Note Purchase Agreement of even date herewith (as amended,
modified, supplemented or restated and in effect from time to time, the
“Restated Note Purchase Agreement”); and

 

WHEREAS, in connection with the execution and delivery of the Restated Note
Purchase Agreement, among other things, the Existing Grantors and the Agent
desire to enter into this Agreement to set forth their respective understanding
with respect to the continued effectiveness of the Ancillary Note Documents.

 

NOW, THEREFORE, it is hereby agreed by and among the Existing Grantors and the
Agent, for the benefit of the Purchasers and the other Secured Parties, as
follows:

 

1.            Definitions. Unless otherwise defined herein, all capitalized
terms used herein shall have the meaning set forth in the Restated Note Purchase
Agreement, or in the Ancillary Note Documents, as applicable.

 

2.           General Reference to Ancillary Note Documents. Unless the context
otherwise requires, any and all references in the Ancillary Note Documents to
the “Note Purchase Agreement” shall hereafter be deemed to mean and refer to the
Amended and Restated Note Purchase Agreement, dated as of June 14, 2019, by,
among others: (i) the Borrower party thereto, (ii) the Guarantors party thereto,
(iii) the Agent, and (iv) the Purchasers party thereto, as amended, modified,
supplemented or restated and in effect from time to time.

 

 

 



 

3.            Confirmation and Ratification of Ancillary Note Documents.

 

(a)          Each of the Existing Grantors hereby ratifies and confirms all of
the terms and conditions of, and all of the warranties and representations set
forth in, each of the Ancillary Note Documents to which it is a party, and each
of the Existing Grantors acknowledges and agrees that each of the Ancillary Note
Documents (including any schedules and exhibits thereto), as ratified and
confirmed by this Agreement, remains in full force and effect.

 

(b)          Each of the Existing Grantors hereby acknowledges, confirms and
agrees that the Ancillary Note Documents, and any and all Collateral previously
pledged to the Agent, for the benefit of the Secured Parties, pursuant thereto,
shall continue to secure all Obligations at any time and from time to time
outstanding under the Restated Note Purchase Agreement and the Ancillary Note
Documents and any other Note Documents, as such Obligations have been, and may
hereafter be, amended, restated, supplemented, increased or otherwise modified
from time to time.

 

(c)          Each of the Existing Grantors hereby acknowledges, confirms and
agrees that nothing herein shall constitute a novation or accord and
satisfaction with respect to the Ancillary Note Documents or any other Note
Documents.

 

(d)          Each of the Existing Grantors hereby ratifies its authorization for
the Agent to have filed the initial financing statements set forth on Schedule
II hereto naming such Existing Grantor as debtor.

 

4.           Amendment to Pledge and Security Agreement. Effective upon the
execution of this Agreement by the parties hereto, Section 2.2(a) of the Pledge
and Security Agreement is hereby amended as follows:

 

(a)          Deleting clause (iii) thereof in its entirety and inserting the
following in its stead:

 

“(iii) any trademark or service mark consisting of an “intent to use”
application until such time as an amendment to allege use in respect thereof has
been accepted by the United States Patent and Trademark Office, at which time
such trademark or service mark shall cease to be excluded from the Collateral
under this Section 2.2(a)(iii);”;

 

(b)         Adding the following clause (iv) thereto:

 

“(iv) any SI Content or Licensee Created Content (in each case, as defined the
License Agreement, dated as June 14, 2019, by and between, the Borrower and
ABG-SI LLC, a Delaware limited liability company, provided that any proceeds,
products, royalties or revenue of or from the foregoing (including any royalties
or revenue received from licenses, sublicenses or similar arrangements in
respect of SI Content or Licensee Created Content) shall not constitute excluded
property (the assets referred to in clauses (i) through (iv) above shall,
subject to the proviso below, be collectively referred to as the “Excluded
Assets”);”; and

 

(c)          Deleting the final provisio of Section 2.2(a) in its entirety and
inserting the following in its stead:

 

“provided that (A) Excluded Assets will not include any Proceeds, substitutions
or replacements of any Excluded Assets referred to in clauses (i) through (iv)
unless such Proceeds, substitutions or replacements would constitute Excluded
Assets referred to in clauses (i) through (iv); and (B) if and when any property
that would constitute Collateral but for the provisions of this Section 2.2(a)
shall cease to be an Excluded Asset, such property shall automatically
constitute Collateral and, without any further action, each applicable provision
of this Agreement, including the grant of liens and security interests pursuant
to Section 2.1, shall automatically apply to such property.”

 



 

 

 

5.           Miscellaneous.

 

(a)          Each Existing Grantor represents and warrants on the date hereof
that (i) the execution, delivery and performance of this Agreement have been
duly authorized by all necessary corporate or other organizational action, (ii)
it has duly executed and delivered this Agreement, and (iii) this Agreement
constitutes a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as such enforceability
may be limited by debtor relief laws, including the Bankruptcy Code, and by
general principles of equity and principles of good faith and fair dealing.

 

(b)          This Agreement may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

(c)          Each Existing Grantor hereby acknowledges and agrees that this
Agreement shall constitute a “Note Document” under the Restated Note Purchase
Agreement.

 

(d)          This Agreement expresses the entire understanding of the parties
with respect to the matters set forth herein. No prior discussions or
negotiations shall limit, modify, or otherwise affect the provisions hereof.

 

(e)          Any determination that any provision of this Agreement or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Agreement.

 

(f)          The Existing Grantors, at the Existing Grantors’ expense, shall
execute such additional documents and undertake such additional actions as the
Agent may reasonably request in order to carry out more effectively the purposes
of this Agreement.

 

(g)         THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT ANY SUCH OTHER NOTE DOCUMENT EXPRESSLY
SELECTS THE LAW OF ANOTHER JURISDICTION AS GOVERNING LAW THEREOF, IN WHICH CASE
THE LAW OF SUCH OTHER JURISDICTION SHALL GOVERN.

 

(h)         EACH PARY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND
THE OTHER NOTE DOCUMENTS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT IT HAS RELIED ON
THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
PARTY HERETO WARRANTS AND REPRESENT THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 



 

 





 

In witness whereof, each of the undersigned has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.



 



  Existing Grantors:       theMaven, Inc.       By: /s/ James C. Heckman   Name:
James Heckman   Title: Chief Executive Officer               Maven Coalition,
Inc.               By: /s/ James C. Heckman   Name: James Heckman   Title:
President & Chief Executive Officer               Say Media, Inc.              
By: /s/ James C. Heckman   Name: James Heckman   Title: President & Chief
Executive Officer               HubPages, Inc.               By: /s/ James C.
Heckman   Name: James C. Heckman   Title: President and Chief Executive Officer
              TST Acquisition Co., Inc.               By: /s/ James C. Heckman  
Name: James Heckman   Title: President & Chief Executive Officer

  

[Signature Page to Confirmation and Ratification Agreement]

 

 

 



 





  BRF Finance Co., LLC,   as Agent       By: /s/ Bryant R. Riley   Name: Bryant
R. Riley   Title: Chief Executive Officer



 







[Signature Page to Confirmation and Ratification Agreement]



 

 

 



  

Schedule i

 

Ancillary Note Documents

 

1.Pledge and Security Agreement, dated as of June 10, 2019, by and among
theMaven, Inc., Maven Coalition, Inc., HubPages, Inc., TST Acquisition Co.,
Inc., Say Media, Inc. and the Agent, as amended by that certain Confirmation and
Ratification Agreement, dated as of June 14, 2019, by and among TheMaven, Inc.,
Maven Coalition, Inc., HubPages, Inc., TST Acquisition Co., Inc., Say Media,
Inc. and the Agent.

 

2.Patent Security Agreement, dated as of June 10, 2019, by and among Say Media,
Inc., HubPages, Inc. and the Agent.

 

3.Trademark Security Agreement, dated as of June 10, 2019, by and among Maven
Coalition, Inc., HubPages, Inc., Say Media, Inc. and the Agent.

 

4.Copyright Security Agreement, June 13, 2019, by and among Say Media, Inc. and
the Agent.

 

5.Side Letter, dated as of June 10, 2019, by and between the Agent and theMaven,
Inc.

 



Schedule I to Confirmation and Ratification Agreement



 



 

 

 

Schedule Ii

 

FILED UCC-1 FINANCING STATEMENTS

  

1.UCC-1 #2019020635-0, naming Agent as the secured party and Maven Coalition,
Inc. as the debtor, originally filed on June 10, 2019 (NV);   

2.UCC-1 #20193985202, naming Agent as the secured party and HubPages, Inc. as
the debtor, originally filed on June 10, 2019 (DE);   

3.UCC-1 #20193985442, naming Agent as the secured party and Say Media, Inc. as
the debtor, originally filed on June 10, 2019 (DE);   

4.UCC-1 #20193985558, naming Agent as the secured party and theMaven, Inc. as
the debtor, originally filed on June 10, 2019 (DE); and   

5.UCC-1 #20193985772, naming Agent as the secured party and TST ACQUISITION CO.,
INC. as the debtor, originally filed on June 10, 2019 (DE)

 

Schedule II to Confirmation and Ratification Agreement



 



 

